Name: 77/148/EEC: Commission Decision of 29 December 1976 extending for the French Republic in respect of a certain number of varieties the period provided for in Article 15 (1) of Directive 70/457/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-02-18

 Avis juridique important|31977D014877/148/EEC: Commission Decision of 29 December 1976 extending for the French Republic in respect of a certain number of varieties the period provided for in Article 15 (1) of Directive 70/457/EEC (Only the French text is authentic) Official Journal L 047 , 18/02/1977 P. 0068 - 0069++++COMMISSION DECISION OF 29 DECEMBER 1976 EXTENDING FOR THE FRENCH REPUBLIC IN RESPECT OF A CERTAIN NUMBER OF VARIETIES THE PERIOD PROVIDED FOR IN ARTICLE 15 ( 1 ) OF DIRECTIVE 70/457/EEC ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 77/148/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/457/EEC OF 29 SEPTEMBER 1970 ON THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES ( 1 ) , AS LAST AMENDED BY COUNCIL DIRECTIVE 73/438/EEC OF 11 DECEMBER 1973 ( 2 ) , AND IN PARTICULAR ARTICLE 15 ( 7 ) THEREOF , WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 15 ( 1 ) OF THE ABOVEMENTIONED DIRECTIVE , SEED AND PROPAGATING MATERIAL OF THESE VARIETIES OF AGRICULTURAL PLANT SPECIES WHICH HAVE BEEN OFFICIALLY ACCEPTED DURING THE YEAR 1974 IN AT LEAST ONE OF THE MEMBER STATES AND WHICH ALSO FULFIL THE CONDITIONS LAID DOWN IN THE ABOVEMENTIONED DIRECTIVE ARE , WITH EFFECT FROM 31 DECEMBER 1976 , NO LONGER SUBJECT TO ANY MARKETING RESTRICTIONS RELATING TO VARIETY WITHIN THE COMMUNITY ; WHEREAS , HOWEVER , ARTICLE 15 ( 2 ) OF THE ABOVEMENTIONED DIRECTIVE PROVIDES THAT A MEMBER STATE MAY BE AUTHORIZED UPON APPLICATION TO PROHIBIT THE MARKETING OF SEED AND PROPAGATING MATERIAL OF CERTAIN VARIETIES ; WHEREAS THE FRENCH REPUBLIC HAS REQUESTED BY LETTER OF 10 DECEMBER 1976 SUCH AUTHORIZATION FOR A CERTAIN NUMBER OF THESE VARIETIES ; WHEREAS THIS REQUEST IS NOW BEING CAREFULLY EXAMINED BY THE COMMISSION ; WHEREAS THE COMMISSION HAS , BY ITS DECISION OF 29 DECEMBER 1976 , GRANTED SUCH AUTHORIZATION FOR SOME OF THESE VARIETIES ; WHEREAS IN RESPECT OF THE VARIETIES ENDURA AND SPRINGFIELD ( PERENNIAL RYEGRASS ) THE FRENCH REPUBLIC IS NOT YET IN A POSITION FOR REASONS IN PART BEYOND ITS CONTROL TO JUSTIFY ITS APPLICATION ; WHEREAS , THEREFORE , THE PERIOD PROVIDED FOR IN ARTICLE 15 ( 1 ) THEREOF SHOULD BE EXTENDED IN THE CASE OF THE FRENCH REPUBLIC BY AN APPROPRIATE PERIOD TO ENABLE IT TO PREPARE THE NECESSARY DATA CONCERNING THESE VARIETIES ( ARTICLE 15 ( 7 ) OF THE SAID DIRECTIVE ) ; WHEREAS IT IS NOT POSSIBLE FOR THE COMMISSION TO COMPLETE EXAMINATION OF THE OTHER VARIETIES WHICH ARE THE SUBJECT OF THE REQUEST BEFORE EXPIRY OF THE PERIOD IN QUESTION ; WHEREAS IT CONSEQUENTLY SEEMS DESIRABLE TO EXTEND , FOR THE FRENCH REPUBLIC , THE PERIOD IN QUESTION FOR AN APPROPRIATE TIME TO PERMIT A FULL EXAMINATION OF THE REQUEST ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PERIOD PROVIDED FOR IN ARTICLE 15 ( 1 ) OF DIRECTIVE 70/457/EEC , SHALL BE EXTENDED FOR THE FRENCH REPUBLIC BEYOND 31 DECEMBER 1976 UNTIL 31 MARCH 1977 IN RESPECT OF THE FOLLOWING VARIETIES : I . FODDER PLANTS 1 . DACTYLIS GLOMERATA L . OBERWEIHST 2 . PHLEUM BERTOLONII D . C . NOBIS II . CEREALS 1 . HORDEUM DISTICHUM L . HYDRA 2 . TRITICUM AESTIVUM L . SOLID 3 . TRITICUM DURUM L . CAPPELLI SENATORE 2 . IN RESPECT OF THE VARIETIES ENDURA AND SPRINGFIELD ( LOLIUM PERENNE L . ) THE PERIOD REFERRED TO IN PARAGRAPH 1 SHALL BE EXTENDED FOR THE FRENCH REPUBLIC FROM 31 DECEMBER 1976 TO 31 DECEMBER 1979 . 3 . IN RESPECT OF THE VARIETIES LISTED IN PARAGRAPH 2 , THIS PROLONGATION SHALL BE VALID ONLY TO THE EXTENT THAT THEIR SEED IS INTENDED FOR THE PRODUCTION OF FODDER PLANTS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 29 DECEMBER 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION ( 1 ) OJ NO L 225 , 12 . 10 . 1970 , P . 1 . ( 2 ) OJ NO L 356 , 27 . 12 . 1973 , P . 79 .